DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 13, 25, and 37, the applicant’s representative asserts that updating and indicating a channel reservation, as described in the cited portions of Singh, is not the same as “selecting waveform parameters,” much less selecting waveform parameters for transmission of a radar waveform, the waveform parameters defining a slope, a frequency offset, a chirp duration, or a combination of a chirp of the radar waveform,” as recited in the amendment to the claims. Specifically, the applicant asserts that Singh does not mention “selecting… a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform,” and therefore cannot be relied upon to teach “selecting waveform parameters” as specifically recited in amended independent claim 1. The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selecting… a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 
The applicant’s claims recite “selecting waveform parameters for transmission of a radar waveform,… and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps. Therefore, the claims specify that the selecting involves the varying the waveform parameters. The renewing or extension of the channel reservation period for the 60 GHz data channel reads on the selecting comprising varying the waveform parameters as recited in the claims because renewal or extension of a reservation period for the 60 GHz data channel broadly indicates varying of the reservation period of a specific 60 GHz data channel. Therefore, the examiner maintains that the combination of Singh and Vacanti discloses all the limitations of claims 1, 13, 25, and 37.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 5, 7, 13, 16, 17, 19, 25, 28, 29, 31, 37, 40, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti).
Regarding claim 1, Singh discloses a method for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), comprising:
selecting waveform parameters for transmission of a radar waveform, wherein the selecting comprises varying the waveform parameters (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]), the waveform parameters defining a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see [0023]-[0024], [0026]-[0030]);
transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
transmitting the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.

	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
	Regarding claim 13, Singh discloses an apparatus for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), comprising:
means for selecting waveform parameters for transmission of a radar waveform, the waveform parameters defining a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see [0023]-[0024], [0026]-[0030]);
transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]), wherein the selecting comprises varying the waveform parameters for the waveform (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication 
means for transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
means for transmitting the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
claim 25, Singh discloses an apparatus for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), comprising:
a processor (see fig. 6, [0049], [0053]);
memory coupled to the processor (inherent feature, see fig. 6, [0049], [0053]); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
select waveform parameters for transmission of a radar waveform, wherein the selecting comprises varying the waveform (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]), the waveform parameters defining a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see [0023]-[0024], [0026]-[0030]);
transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]);
transmit an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
transmit the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.

	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
	Regarding claim 37, Singh discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of an apparatus (see fig. 6, [0049], [0053]) to suppress interference implemented by a user equipment (UE) with a radar in a communication system (wireless station, see figs. 1-3, [0021], [0024]), the processor-executable instructions configured to cause the processor to:
select waveform parameters for transmission of a radar waveform (determining a time period reserved for use of a 60 GHz data channel, and changing the use indication of the 60 GHz data channel to renew or extend the reservation period, see fig. 3, [0024]-[0025]), the waveform parameters defining a slope, a frequency offset, a chirp duration, 
transmitting an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]);
transmit an indication of one or more of the selected waveform parameters over the communication system (C1, C2, see figs. 2-4, [0024]-[0033]); and
transmit the radar waveform according to the selected waveform parameters (see figs. 2-4A, [0023]-[0027]).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Singh by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the receiver when scanning for receive signals.
claims 4, 16, 28, and 40  as applied to claims 1, 13, 25, and 37, Singh further discloses wherein the transmitting the indication of the one or more of the selected waveform parameters comprises: broadcasting the indication of the one or more of the selected waveform parameters on one or more side-communication channels between the UE and one or more additional UEs (see [0024]-[0025]).
	Regarding claims 5, 17, 29, and 41  as applied to claims 1, 13, 25, and 37, Singh further discloses wherein the transmitting the indication of the one or more of the selected waveform parameters comprises: transmitting the indication of the one or more of the selected waveform parameters on an uplink channel between the UE and a network entity (see [0040]-[0045], [0052]).
	Regarding claims 7, 19, 31, and 43 as applied to claims 1, 13, 25, and 37, Singh further discloses broadcasting a beacon, a coded discovery message, or a combination thereof on one or more side-communication channels between the UE and one or more additional UEs to indicate a location of the UE (C1, C2, see figs. 2-4, [0024]-[0033], [0040]).	
Claims 2, 14, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Pan et al 20080037669 (hereinafter Pan).
Regarding claims 2, 14, 26, and 38 as applied to claims 1, 13, 25, and 37,  Singh as modified by Vacanti discloses the claimed invention except wherein the selecting the waveform parameters comprises: selecting a codeword from a codebook 
In the same field of endeavor, Pan discloses wherein the selecting the waveform parameters comprises: selecting a codeword from a codebook comprising a plurality of codewords, wherein the codeword indicates the selected waveform parameters (see fig. 2, [0018]-[0019], [0023], [0027]-[0028]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan with Singh as modified by Vacanti by selecting a codework from a codebook as disclosed by Pan, for the benefit of efficiently selecting codewords for MIMO communication between wireless stations.
Claims 6, 18, 30, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Chaudhuri et al 20180145855 (hereinafter Chaudhuri).
Regarding claims 6, 18, 30, and 42 as applied to claims 1, 13, 25, and 37, Singh as modified by Vacanti discloses the claimed invention except receiving, from a network entity, information of a set of codewords being used in proximity to the UE.
In a similar field of endeavor, Chaudhuri discloses a user equipment receiving, from a network entity, information of a set of codewords being used in proximity to the UE (see [0052]-[0053], [0075]-[0080], [0085], [0098]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chaudhuri with .
Claims 12, 24, 36, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al 20080177886 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Fang 20190219683 (hereinafter Fang).
Regarding claims 12, 24, 36, and 48 as applied to claims 1, 13, 25, and 37, Singh as modified by Vacanti discloses the claimed invention except phase-coding one or more chirps of the radar waveform to avoid coherent addition of chirps with other radar waveforms in the communication system.
In a similar field of endeavor, Fang discloses phase-coding one or more chirps of the radar waveform to avoid coherent addition of chirps with other radar waveforms in the communication system (see [0021], [0038], [0040]-[0041]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fang with Singh as modified by Vacanti by phase-coding the transmitted chirp signals, for the benefit of providing robustness of the signal in the presence of multipath, interference, and jamming.
Allowable Subject Matter
Claims 3, 8, 9, 11, 15, 20, 21, 23, 27, 32, 33, 35, 39, 44, 45, and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
The following is an examiner’s statement of reasons for allowance: The novel features of claim; identifying a set of codewords for additional UEs within a threshold distance; and varying the waveform parameters for the at least one chirp with uniform distribution within a range such that a distance is maximized between the selected codeword and the identified set of codewords, receiving information of a set of codewords used by additional UEs on one or more side-communication channels between the UE and one or more of the additional UEs, wherein the waveform parameters are varied based at least in part on the information of the set of codewords used by the additional UEs, and identifying, for the radar waveform, a range of interest for interference sources; and
setting a frequency offset for the radar waveform such that an interference peak of at least one interference source appears beyond the range of interest, in combination with the recited limitations of claims 1, 13, 25, and 37, are not taught, suggested, or made obvious by Singh, Vacanti, Fang, Chaudhuri, or any other prior art of record, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648